Case 1:20-cv-04100-JSR Document 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, Inc.; and
PRINZO & ASSOCIATES, LLC; individually and on
behalf of all others similarly situated,

Plaintiffs,
V.

JPMORGAN CHASE BANK, N.A., doing business
as CHASE BANK; JEMORGAN CHASE & CO.;
and DOES 1 through 100,

Defendants.

 

 

JAMES QUINN, individually and on behalf of all
others similarly situated,

Plaintiff,
Vv.
SIGNATURE BANK; and DOES 1 through 100,

Defendants.

 

 

FAHMIA, Inc., individually and on behalf of all
others similarly situated,

Plaintiff,
Vv.

MUFG AMERICAS HOLDING CO.; MUFG
UNION BANK, N.A.; and DOES 1 through 100,

Defendants.

 

 

Filed 07/10/20 Page 1of5

20-cv-4100 (JSR)

20-cv-4144 (JSR)

20-cv-4145 (JSR)
Case 1:20-cv-04100-JSR Document 55 Filed 07/10/20 Page 2 of 5

 

FAHMIA, Inc., individually and on behalf of all
others similarly situated,

Plaintiff,

v. 20-cv-4146 (JSR)

CITIBANK, N.A.; CITIGROUP INC.; and DOES 1
through 100,

Defendants.

 

 

ROBIN JOHNSON d/b/a CG JOHNSON &
COMPANY; JAMES QUINN; FAHMIA, Inc.; and
PRINZO & ASSOCIATES, LLC, individually and on
behalf of all others similarly situated,

Plaintiff,
20-cv-4858 (JSR)

V.

JPMORGAN CHASE BANK, N.A., d/b/a CHASE
BANK; and JP MORGAN CHASE & CO.,

Defendants.

 

 

DECLARATION OF ANDREW SOUKUP
IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

I, Andrew Soukup, hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

i I am a partner of the law firm Covington & Burling LLP, attorneys of record for
Defendants MUFG Americas Holdings Corporation and MUFG Union Bank, N.A., in Fahmia,
Inc. v. MUFG Americas Holding Co. et al., No. 20-cv-4145, one of the actions consolidated for
pretrial proceedings. I am a member of the Bars of the District of Columbia and the State of

Illinois and am admitted to practice pro hac vice in this case.
Case 1:20-cv-04100-JSR Document 55 Filed 07/10/20 Page 3 of 5

Ze I provide this declaration to submit certain publicly available exhibits cited in the
Joint Memorandum of Law in Support of Defendants’ Motion to Dismiss for Failure to State a
Claim and Lack of Subject-Matter Jurisdiction.

3. Attached as Exhibit A is a true and correct copy of the Small Business
Administration (“SBA”) Fee Disclosure and Compensation Agreement for use with 7(a) and 504
Loan Programs (Form 159 (04-18)). This document is publicly available and may be retrieved
from the SBA’s website using the following URL: https://www.sba.gov/sites/default/files/2018-
09/Form%20159%20-%20%28FINAL%29%209.10.18.pdf.

4. Attached as Exhibit B is a true and correct copy of the SBA Paycheck Protection
Program Borrower Application Form (Form 2483 (06/20)). This document is publicly available
and may be retrieved from the SBA’s website using the following URL:
https://www.sba.gov/sites/default/files/2020-07/PPP-Borrower-Application-Form-508.pdf.

5. Attached as Exhibit C is a true and correct copy of the SBA Lender’s
Application—Paycheck Protection Loan Guaranty (Form 2484). This document is publicly
available and may be retrieved from the SBA’s website using the following URL: https://
www.sba.gov/sites/default/files/2020-06/PPP%20Lender%20A pplication’o20Form%20%28
Revised%20June%2012%202020%29-Fillable-508_0.pdf.

6. Attached as Exhibit D is a true and correct copy of the SBA CARES Act Section
1102 Lender Agreement. This document is publicly available and may be retrieved from the
SBA’s website using the following URL: https://www.sba.gov/sites/default/files/2020-
06/SBA%20Form%203506%20CARES%20Act%20Section%201102%20Lender%20Agreement

%2004022020-508.pdf.
Case 1:20-cv-04100-JSR Document 55 Filed 07/10/20 Page 4of5

7. Attached as Exhibit E is a true and correct copy of a guidance document titled
“Paycheck Protection Program (PPP) Information Sheet—Lenders,” published by the U.S.
Department of the Treasury. This document is publicly available and may be retrieved from the
Department of the Treasury’s website using the following URL: https://home.treasury.gov/
system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf.

8. Attached as Exhibit F is an excerpt from a true and correct copy of an unofficial
transcript, published by the Congressional Quarterly, of the June 30, 2020, hearing before the
House Committee on Financial Services, titled “Oversight of the Treasury Department’s and
Federal Reserve’s Pandemic Response.” This document may be retrieved from the
Congressional Quarterly using the following URL: https://plus.cq.com/doc/congressional
transcripts-5944152?0. A video recording of the hearing is available at https://www.youtube.
com/watch?v=90fU WHSS0aQ, with the relevant exchange beginning at approximately 1:31:52
and ending at approximately 1:33:49.

9. Attached as Exhibit G is an excerpt from a true and correct copy of the SBA’s
guidance document, “PPP Loans: Frequently Asked Questions,” dated June 25, 2020. This
document is publicly available and may be retrieved from the SBA’s website using the following
URL: https://www.sba.gov/sites/default/files/2020-06/Paycheck-Protection-Program-Frequently-
Asked-Questions%20062520-508.pdf.

10. Attached as Exhibit H is an excerpt from a true and correct copy of a report
prepared by the SBA Office of the Inspector General titled “SBA Needs to Improve Its Oversight
of Loan Agents” and dated September 25, 2015. This document is publicly available and may be

retrieved from the SBA’s website using the following URL: https://www.sba.gov/sites/
Case 1:20-cv-04100-JSR Document 55 Filed 07/10/20 Page 5of5

default/files/oig/Report_15-16 SBA Needs to Improve Its Oversight_of Loan_Agents.pdf.

11. Attached as Exhibit I is an excerpt from a true and correct copy of a report
prepared by the SBA Office of the Inspector General titled “Report on the Most Serious
Management and Performance Challenges Facing the Small Business Administration in Fiscal
Year 2019,” and dated October 11, 2018. This document is publicly available and may be
retrieved from the SBA’s website using the following URL: https://www.sba.gov/sites/
default/files/2019-08/SBA-OIG-Report-19-012.pdf.

12. | Attached as Exhibit J is an excerpt from a true and correct copy of a diene
published by the Association of International Certified Public Accountants titled “Small
Business Loans Under the PPP: Issues Related to CPA Involvement” and dated April 22, 2020.
This excerpt may be retrieved using the following URL: https://www.mncpa.org/mncpa/media/
Documents-Shared/legislative/CPEA-special-report-sba-ppp-loans.pdf.

13. Attached as Exhibit K is a true and correct copy of a document published by the
Association of International Certified Public Accountants titled “AICPA Offers
Recommendations for Firm-lender Relationship for Paycheck Protection Program” and dated
April 23, 2020. This document is publicly available and may be retrieved using the following
URL: https://www.aicpa.org/press/pressreleases/2020/aicpa-offers-recommendations-for-firm-
lender-relationship-for-coronavirus-paycheck-protection-program.html.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 10th day of July, 2020 in McLean, Virginia.

LOA

ndrew Soukup
